

Exhibit 10.2


THE SPECTRANETICS CORPORATION
2010 EMPLOYEE STOCK PURCHASE PLAN
(as amended as of December 9, 2015)
 
ARTICLE I.
PURPOSE, SCOPE AND ADMINISTRATION OF THE PLAN
 
1.1           Purpose and Scope.  The purpose of this Spectranetics Corporation
2010 Employee Stock Purchase Plan (the “Plan”) is to assist employees of The
Spectranetics Corporation and its Designated Subsidiaries in acquiring a stock
ownership interest in the Company pursuant to a plan which is intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended.
 
1.2           Administration of Plan.  The Plan shall be administered by the
Committee.  The Committee shall have the power to make, amend and repeal
rules and regulations for the interpretation and administration of the Plan
consistent with the qualification of the Plan under Section 423 of the Code, and
the Committee is also authorized to change the Offering Periods and Exercise
Dates under the Plan by providing notice to all Eligible Employees as soon as
practicable prior to the date on which such changes will take effect.  The
Committee may delegate administrative tasks under the Plan to one or more
Employees of the Company.  The Committee’s interpretation and decisions with
respect to the Plan shall be final and conclusive.
 
ARTICLE II.
DEFINITIONS
 
Whenever the following terms are used in the Plan, they shall have the meaning
specified below unless the context clearly indicates to the contrary.  The
singular pronoun shall include the plural where the context so indicates.
 
2.1           “Administrator” shall mean the Committee, or such individuals to
which authority to administer the Plan has been delegated under Section 1.2.
 
2.2           “Board” shall mean the Board of Directors of the Company.
 
2.3           “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
2.4           “Committee” shall mean the Compensation Committee of the Board.
 
2.5           “Common Stock” shall mean shares of common stock, par value $.001,
of the Company.
 
2.6           “Company” shall mean The Spectranetics Corporation, a Delaware
corporation.
 
2.7           “Compensation” shall mean the base salary or wages, including
commissions paid to sales employees, overtime pay and shift premiums but
excluding bonuses and other incentive payments, paid to an Employee by the
Company or a Designated Subsidiary in accordance with established payroll
procedures.
  
2.8           “Designated Subsidiary” shall mean the Subsidiaries that have been
designated by the Committee from time to time in its sole discretion as eligible
to participate in the Plan, including any Subsidiary in existence on the
Effective Date and any Subsidiary formed or acquired following the Effective
Date.
 
2.9           “Effective Date” shall mean the date the Plan is adopted by the
Board, subject to its approval by stockholders of the Company in accordance with
the Company’s bylaws, articles of incorporation and applicable state law within
twelve months following the date the Plan is adopted by the Board.
 


1

--------------------------------------------------------------------------------




2.10         “Eligible Employee” means an Employee of the Company or any
Designated Subsidiary who does not, immediately after the Option is granted, own
(directly or through attribution) stock possessing five percent or more of the
total combined voting power or value of all classes of Stock or other stock of
the Company, a Parent Corporation or a Subsidiary Corporation (as determined
under Section 423(b)(3) of the Code).  For purposes of the foregoing, the
rules of Section 424(d) of the Code with regard to the attribution of stock
ownership shall apply in determining the stock ownership of an individual, and
stock which an Employee may purchase under outstanding options shall be treated
as stock owned by the Employee.  Notwithstanding the foregoing, the
Administrator may determine in its discretion, and if so determined, shall set
forth in the terms of the applicable Offering, that an Employee of the Company
or any Designated Subsidiary shall not be eligible to participate in such
Offering if: (1) such Employee has been in the employ of the Company or any
Designated Subsidiary for less than two years (or any shorter period); (2) such
Employee’s customary employment with the Company or any Designated Subsidiary is
twenty hours or less per week and/or not more than five months per calendar year
(or any lesser number of hours per week or months per calendar year); (3) such
Employee is a “highly compensated employee” of the Company or any Designated
Subsidiary (within the meaning of Section 414(q) of the Code), or is such a
“highly compensated employee” (A) with compensation above a specified level,
(B) who is an officer and/or (C) is subject to the disclosure requirements of
Section 16(a) of the Exchange Act; and/or (4) such employee is a citizen or
resident of a foreign jurisdiction and the grant of an Option under the Plan or
Offering is prohibited under the laws of such foreign jurisdiction, or
compliance with the laws of such foreign jurisdiction would cause the Plan or
Offering to violate the requirements of Section 423 of the Code; provided, that
any exclusion in clauses (1), (2), (3) and (4) shall be applied in an identical
manner under each Offering to all employees of the Company and all Designated
Subsidiaries, in accordance with Treasury Regulation Section 1.423-2(e).
 
2.11         “Employee” shall mean any person who renders services to the
Company or a Designated Subsidiary in the status of an employee within the
meaning of Section 3401(c) of the Code.  “Employee” shall not include any
director of the Company or a Designated Subsidiary who does not render services
to the Company or a Designated Subsidiary as an employee within the meaning of
Section 3401(c) of the Code.  For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on
sick leave or other leave of absence approved by the Company or Designated
Subsidiary and meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2) Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship shall be deemed to have terminated on the
first day immediately following such three (3)-month period.
 
2.12         “Enrollment Date” shall mean the first Trading Day of each Offering
Period.
 
2.13         “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
2.14         “Exercise Date” except as provided in Section 5.2, shall mean the
last Trading Day of each Offering Period.
 
2.15         “Fair Market Value” shall mean, as of any date, the value of a
share of Common Stock determined as follows:
 
(a)           If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for the Common Stock (or the closing bid,
if no sales were reported) as quoted on such exchange or system for such date
or, if there is no closing sales price for the Common Stock on the date in
question, the closing sales price for the Common Stock on the last preceding
date for which such quotation exists, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable;
 
(b)           If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean of the closing bid and asked prices for the Common Stock for such date or,
if there are no closing bid and asked prices for the Common Stock on such date,
the closing


2

--------------------------------------------------------------------------------




bid and asked prices for the Common Stock on the last preceding date for which
such information exists, as reported in The Wall Street Journal or such other
source as the Administrator deems reliable; or
 
(c)           In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator. 


2.16         “Offering” means each distinct offering of Options made under this
Plan, within the meaning of Treasury Regulation 1.423-2(a).
 
2.17         “Offering Period” shall mean (i) the period commencing on July 1
and ending on the last Trading Day of the Semiannual Period in which such date
occurs, and (ii) thereafter, the period commencing on the first day of each
subsequent Semiannual Period and terminating on the last Trading Day of such
Semiannual Period.
 
2.18         “Option” shall mean the right to purchase shares of Common Stock
pursuant to the Plan during each Offering Period.
 
2.19         “Option Price” shall mean the purchase price of a share of Common
Stock hereunder as provided in Section 4.2 below.
 
2.20         “Parent” means any corporation, other than the Company, in an
unbroken chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
 
2.21         “Participant” shall mean any Eligible Employee who elects to
participate in the Plan.
 
2.22         “Plan” shall mean this Spectranetics Corporation 2010 Employee
Stock Purchase Plan, as it may be amended from time to time.
 
2.23         “Plan Account” shall mean a bookkeeping account established and
maintained by the Company in the name of each Participant.
 
2.24         “Semiannual Period” shall mean, as applicable, the six-month period
commencing on January 1 and ending on June 30, or the six-month period
commencing on July 1 and ending on December 31.
 
2.25         “Subsidiary” shall mean any corporation, other than the Company, in
an unbroken chain of corporations beginning with the Company if, at the time of
the determination, each of the corporations other than the last corporation in
an unbroken chain owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain;
provided, however, that a limited liability company or partnership may be
treated as a Subsidiary to the extent either (i) such entity is treated as a
disregarded entity under Treasury Regulation Section 301.7701-3(a) by reason of
the Company or any other Subsidiary which is a corporation being the sole owner
of such entity, or (ii) such entity elects to be classified as a corporation
under Treasury Regulation Section 301.7701-3(a) and such entity would otherwise
qualify as a Subsidiary.
 
2.26         “Trading Day” shall mean a day on which national stock exchanges
are open for trading.
 
ARTICLE III.
PARTICIPATION
 
3.1           Eligibility.
 
(a)           Any Eligible Employee who shall be employed by the Company or a
Designated Subsidiary on a given Enrollment Date for an Offering Period shall be
eligible to participate in the Plan during such


3

--------------------------------------------------------------------------------




Offering Period, subject to the requirements of Articles IV and V, and the
limitations imposed by Section 423(b) of the Code and the Treasury Regulations
thereunder.
 
(b)           No Eligible Employee shall be granted an Option under the Plan
which permits his rights to purchase stock under the Plan, and to purchase stock
under all other employee stock purchase plans of the Company, any Parent or any
Subsidiary subject to the Section 423, to accrue at a rate which exceeds $25,000
of Fair Market Value of such stock (determined at the time the option is
granted) for each calendar year in which the Option is outstanding at any time. 
For purposes of the limitation imposed by this subsection, the right to purchase
stock under an Option accrues when the Option (or any portion thereof) first
becomes exercisable during the calendar year, the right to purchase stock under
an Option accrues at the rate provided in the Option, but in no case may such
rate exceed $25,000 of Fair Market Value of such stock (determined at the time
such option is granted) for any one calendar year, and a right to purchase stock
which has accrued under an Option may not be carried over to any other Option. 
This limitation shall be applied in accordance with Section 423(b)(8) of the
Code and the Treasury Regulations thereunder.
 
3.2           Election to Participate; Payroll Deductions
 
(a)           Except as provided in Section 3.3, an Eligible Employee may
participate in the Plan only by means of payroll deduction.  An Eligible
Employee may elect to participate in the Plan by delivering to the Company by
such time designated by the Administrator preceding the Enrollment Date for such
Offering Period a payroll deduction authorization in such manner as prescribed
by the Administrator.
 
(b)           Payroll deductions (i) shall be equal to at least 2%, but not more
than 15%, of the Participant’s Compensation; and (ii) must be expressed as a
whole number percentage, subject to the provisions of Section 3.1 hereof. 
Amounts deducted from a Participant’s Compensation pursuant to this Section 3.2
shall be credited to the Participant’s Plan Account.
 
(c)           A Participant’s election to participate in the Plan with respect
to an Offering Period shall enroll such Participant in the Plan for each
successive Offering Period at the same payroll deduction percentage as in effect
at the termination of the prior Offering Period, unless such Participant
delivers to the Company a different election with respect to the successive
Offering Period by such time and in such manner as is designated by the
Administrator for enrollment in the Plan for such successive Offering Period, or
unless such Participant becomes ineligible for participation in the Plan.
 
3.3           Leave of Absence.  During leaves of absence approved by the
Company meeting the requirements of Treasury Regulation
Section 1.421-1(h)(2) under the Code, a Participant may continue participation
in the Plan by making cash payments to the Company on his or her normal payday
equal to his or her authorized payroll deduction.
 
ARTICLE IV.
PURCHASE OF SHARES
 
4.1           Grant of Option.  Subject to the limitations of Section 3.1(b),
each Participant participating in such Offering Period shall be granted an
Option to purchase on the Exercise Date for such Offering Period (at the
applicable Option Price) up to a number of shares of Common Stock determined by
dividing such Participant’s payroll deductions accumulated prior to such
Exercise Date and retained in the Participant’s Plan Account on such Exercise
Date by the applicable Option Price; provided that in no event shall a
Participant be permitted to purchase during each Offering Period more than 2,500
shares of Common Stock (subject to any adjustment pursuant to Section 5.2).  The
Administrator may, for future Offering Periods, increase or decrease, in its
absolute discretion, the maximum number of shares of Common Stock that a
Participant may purchase during such future Offering Periods.  The Option shall
expire on the last day of the Offering Period.
 
4.2           Option Price.  The Option Price per share of the Common Stock sold
to Participants hereunder shall be 85% of the Fair Market Value of such share on
either the Enrollment Date or the Exercise Date of the


4

--------------------------------------------------------------------------------




Offering Period, whichever is lower, but in no event shall the Option Price per
share be less than the par value per share of the Common Stock.
 
4.3           Purchase of Shares.
 
(a)           On each Exercise Date on which he or she is employed, each
Participant will automatically and without any action on his or her part be
deemed to have exercised his or her Option to purchase at the Option Price the
largest number of whole shares of Common Stock which can be purchased with the
amount in the Participant’s Plan Account.  The balance, if any, remaining in the
Participant’s Plan Account (after exercise of his or her Option) as of an
Exercise Date shall be carried forward to the next Offering Period, unless the
Participant has elected to withdraw from the Plan pursuant to Section 6.1 below.
 
(b)           As soon as practicable following each Exercise Date, the number of
shares of Common Stock purchased by such Participant pursuant to subsection
(a) above will be delivered, in the Company’s sole discretion, to either (i) the
Participant, or (ii) an account established in the Participant’s name at a stock
brokerage or other financial services firm designated by the Company.  If the
Company is required to obtain from any commission or agency authority to issue
any such shares of Common Stock, the Company will seek to obtain such
authority.  Inability of the Company to obtain from any such commission or
agency authority which counsel for the Company deems necessary for the lawful
issuance of any such shares shall relieve the Company from liability to any
Participant except to refund to him or her the amount withheld.
 
(c)           A Participant shall have the right at any time to request in
writing a certificate or certificates for all or a portion of the whole shares
of Common Stock purchased hereunder.  Upon receipt of a Participant’s written
request for any such certificate, the Company shall (or shall cause its agent
to), deliver any such certificate to the Participant as soon as practicable
thereafter.
 
4.4           Transferability Restrictions.
 
(a)           An Option granted under the Plan shall not be transferable and is
exercisable only by the Participant.  No option or interest or right to the
option shall be available to pay off any debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempt at disposition of the option shall have
no effect.
 
(b)           Without the consent of the Administrator, no shares of Common
Stock purchased under the Plan may be sold, pledged, assigned, hypothecated,
transferred, or otherwise disposed of (collectively, “Transfer”) by the
Participant or his or her successors prior to the first anniversary of the
Exercise Date with respect to such shares, other than by will or pursuant to the
laws of descent and distribution; provided, however, that the foregoing transfer
restrictions shall not apply to any Transfer of shares to the Company or any
Designated Subsidiary or any Transfer in connection with any transaction
described in Section 5.2(b) or (c).
 
ARTICLE V.
PROVISIONS RELATING TO COMMON STOCK
 
5.1           Common Stock Reserved.  Subject to adjustment as provided in
Section 5.2, the maximum number of shares of Common Stock that shall be made
available for sale under the Plan shall be 1,700,000. Shares of Common Stock
made available for sale under the Plan may be authorized but unissued shares or
treasury shares, or shares reacquired in private transactions or open market
purchases.
 
5.2           Adjustments Upon Changes in Capitalization, Dissolution,
Liquidation, Merger or Asset Sale.
 
(a)           Changes in Capitalization.  Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan but not


5

--------------------------------------------------------------------------------




yet placed under Option, as well as the price per share and the number of shares
of Common Stock covered by each Option under the Plan which has not yet been
exercised shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Common Stock resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.”  Such adjustment shall
be made by the Administrator, whose determination in that respect shall be
final, binding and conclusive.  Except as expressly provided herein, no issuance
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.
 
(b)           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Exercise Date (the “New Exercise Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Administrator.  The
New Exercise Date shall be before the date of the Company’s proposed dissolution
or liquidation.  The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof.
 
(c)           Merger or Asset Sale.  In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, where the Company is not the surviving entity,
or any other similar corporate transaction, each outstanding Option shall be
assumed or an equivalent Option substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation.  In the event that the
successor corporation refuses to assume or substitute for the Option, any
Offering Periods then in progress shall be shortened by setting a New Exercise
Date and any Offering Periods then in progress shall end on the New Exercise
Date.  The New Exercise Date shall be before the date of the Company’s proposed
sale or merger.  The Administrator shall notify each Participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the Participant’s Option has been changed to the New Exercise Date and
that the Participant’s Option shall be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Offering Period as provided in Section 6.1 hereof.
 
5.3           Insufficient Shares.  If the Administrator determines that, on a
given Exercise Date, the number of shares with respect to which Options are to
be exercised may exceed (i) the number of shares of Common Stock that were
available for issuance under the Plan on the Enrollment Date of the applicable
Offering Period, or (ii) the number of shares available for sale under the Plan
on such Exercise Date, the Administrator shall make a pro rata allocation of the
shares of Common Stock available for issuance on such Exercise Date in as
uniform a manner as shall be practicable and as it shall determine in its sole
discretion to be equitable among all Participants exercising Options to purchase
Common Stock on such Exercise Date, and unless additional shares are authorized
for issuance under the Plan, no further Offering Periods shall take place. The
Company may make pro rata allocation of the shares available on the Enrollment
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional shares for issuance under the
Plan by the Company’s shareholders subsequent to such Enrollment Date.  In such
event, then the balance of the amount credited to the Participant’s Plan Account
which has not been applied to the purchase of shares of Common Stock shall be
paid to such Participant in one lump sum in cash as soon as reasonably
practicable after such Exercise Date, without any interest thereon.
 
5.4           Rights as Stockholders.  With respect to shares of Common Stock
subject to an Option, a Participant shall not be deemed to be a stockholder and
shall not have any of the rights or privileges of a stockholder.  A Participant
shall have the rights and privileges of a stockholder when, but not until, a
certificate has been issued to him or her, or book entry of such shares has been
made in his or her name, following exercise of his or her Option.
 


6

--------------------------------------------------------------------------------




ARTICLE VI.
TERMINATION OF PARTICIPATION
 
6.1           Cessation of Contributions; Voluntary Withdrawal.
 
(a)           A Participant may cease payroll deductions during an Offering
Period by delivering written notice of such cessation to the Company in such
form and at such time prior to the Exercise Date for such Offering Period as may
be established by the Administrator.  Upon any such cessation, the Participant
may elect either to withdraw from the Plan pursuant to Section 6.2 below or to
have amounts credited to his or her Plan Account held in the Plan for the
purchase of Common Stock pursuant to Section 4.3 for such Offering Period.  Upon
receipt of a notice of withdrawal from the Plan, the Participant’s payroll
deduction authorization and his or her Option to purchase under the Plan shall
terminate. 
 
(b)           A Participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.
 
(c)           A Participant who ceases contributions to the Plan during any
Offering Period shall not be permitted to resume contributions to the Plan
during that Offering Period.
 
6.2           Termination of Eligibility.  Upon a Participant’s ceasing to be an
Eligible Employee, for any reason, he or she shall be deemed to have elected to
withdraw from the Plan and the Participant’s Plan Account shall be paid to such
Participant or, in the case of his or her death, to the person or persons
entitled thereto under Section 7.2 hereof, as soon as reasonably practicable and
such Participant’s Option for the Offering Period shall be automatically
terminated.
 
ARTICLE VII.
GENERAL PROVISIONS
 
7.1           Administration.
 
(a)           It shall be the duty of the Administrator to conduct the general
administration of the Plan in accordance with the provisions of the Plan.  The
Administrator shall have the power to interpret the Plan and the terms of the
options and to adopt such rules for the administration, interpretation, and
application of the Plan as are consistent therewith and to interpret, amend or
revoke any such rules.  The Administrator at its option may utilize the services
of an agent to assist in the administration of the Plan including establishing
and maintaining an individual securities account under the Plan for each
Participant.  In its absolute discretion, the Board may at any time and from
time to time exercise any and all rights and duties of the Administrator under
the Plan.
 
(b)           All expenses and liabilities incurred by the Administrator in
connection with the administration of the Plan shall be borne by the Company. 
The Administrator may, with the approval of the Committee, employ attorneys,
consultants, accountants, appraisers, brokers or other persons.  The
Administrator, the Company and its officers and directors shall be entitled to
rely upon the advice, opinions or valuations of any such persons.  All actions
taken and all interpretations and determinations made by the Administrator in
good faith shall be final and binding upon all Participants, the Company and all
other interested persons.  No member of the Board or Administrator shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the options, and all members of the Board or
Administrator shall be fully protected by the Company in respect to any such
action, determination, or interpretation.
 
7.2           Designation of Beneficiary.
 
(a)           A Participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the Participant’s Plan Account
under the Plan in the event of such Participant’s death


7

--------------------------------------------------------------------------------




subsequent to an Exercise Date on which the Option is exercised but prior to
delivery to such Participant of such shares and cash.  In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s Plan Account in the event of such Participant’s
death prior to exercise of the Option.  If a Participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.
 
(b)           Such designation of beneficiary may be changed by the Participant
at any time by written notice to the Administrator.  In the event of the death
of a Participant and in the absence of a beneficiary validly designated under
the Plan who is living at the time of such Participant’s death, the Company
shall deliver such shares and/or cash to the executor or administrator of the
estate of the Participant, or if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares and/or cash to the spouse or to any one or more dependents
or relatives of the Participant, or if no spouse, dependent or relative is known
to the Company, then to such other person as the Company may designate.
 
7.3           Reports.  Individual accounts shall be maintained for each
Participant in the Plan.  Statements of Plan Accounts shall be given to
Participants at least annually, which statements shall set forth the amounts of
payroll deductions, the Option Price, the number of shares purchased and the
remaining cash balance, if any.
 
7.4           Condition of Employment.  Neither the creation of the Plan nor an
Employee’s participation therein shall be deemed to create a contract of
employment, any right of continued employment or in any way affect the right of
the Company or a Subsidiary to terminate an Employee at any time with or without
cause.
 
7.5           Amendment and Termination of the Plan
 
(a)           The Board may amend, suspend, or terminate the Plan at any time
and from time to time, provided that approval by the Company’s stockholders
shall be required to amend the Plan: (1) to increase (other than an increase
pursuant to Section 5.2(a) hereof) the number of shares of Common Stock that may
be sold pursuant to Options under the Plan, or (2) in any manner that would
cause the Plan to no longer be an “employee stock purchase plan” within the
meaning of Section 423(b) of the Code.
 
(b)           Without stockholder consent and without regard to whether any
Participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan. 
 
(c)           In the event the Board determines that the ongoing operation of
the Plan may result in unfavorable financial accounting consequences, the Board
may, in its discretion and, to the extent necessary or desirable, modify or
amend the Plan to reduce or eliminate such accounting consequence including, but
not limited to:
 
(i)            altering the Option Price for any Offering Period including an
Offering Period underway at the time of the change in Option Price;
 
(ii)           shortening any Offering Period so that the Offering Period ends
on a new Exercise Date, including an Offering Period underway at the time of the
Administrator action; and
 
(iii)          allocating shares of Common Stock.
 


8

--------------------------------------------------------------------------------




Such modifications or amendments shall not require stockholder approval or the
consent of any Participant.
 
(d)           Upon termination of the Plan, the balance in each Participant’s
Plan Account shall be refunded as soon as practicable after such termination,
without any interest thereon.
 
7.6           Use of Funds; No Interest Paid.  All funds received by the Company
by reason of purchase of Common Stock under the Plan will be included in the
general funds of the Company free of any trust or other restriction and may be
used for any corporate purpose.  No interest will be paid to any Participant or
credited under the Plan.
 
7.7           Term; Approval by Stockholders.  The Plan shall terminate on the
tenth anniversary of the date of its initial adoption by the Board, unless
earlier terminated by action of the Board.  No Option may be granted during any
period of suspension of the Plan or after termination of the Plan.  The Plan
will be submitted for the approval of the Company’s stockholders within 12
months after the date of the Board’s initial adoption of the Plan.  Options may
be granted prior to such stockholder approval; provided, however, that such
Options shall not be exercisable prior to the time when the Plan is approved by
the stockholders; provided further that if such approval has not been obtained
by the end of said 12-month period, all Options previously granted under the
Plan shall thereupon be canceled and become null and void.
 
7.8           Effect Upon Other Plans.  The adoption of the Plan shall not
affect any other compensation or incentive plans in effect for the Company or
any Subsidiary.  Nothing in the Plan shall be construed to limit the right of
the Company or any Subsidiary (a) to establish any other forms of incentives or
compensation for Employees of the Company or any Subsidiary, or (b) to grant or
assume Options otherwise than under the Plan in connection with any proper
corporate purpose, including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition, by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, firm or association.
 
7.9           Conformity to Securities Laws.  Notwithstanding any other
provision of the Plan, the Plan and the participation in the Plan by any
individual who is then subject to Section 16 of the Exchange Act shall be
subject to any additional limitations set forth in any applicable exemption
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by applicable law, the Plan shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
 
7.10         Notice of Disposition of Shares.  The Company may require any
Participant to give the Company prompt notice of any disposition of shares of
Common Stock, acquired pursuant to the Plan, within two years after the
applicable Enrollment Date or within one year after the applicable Exercise Date
with respect to such shares.  The Company may direct that the certificates
evidencing shares acquired pursuant to the Plan refer to such requirement.
 
7.11         Tax Withholding.  The Company shall be entitled to require payment
in cash or deduction from other compensation payable to each Participant of any
sums required by federal, state or local tax law to be withheld with respect to
any purchase of shares of Common Stock under the Plan or any sale of such
shares.
 
7.12         Governing Law.  The Plan and all rights and obligations thereunder
shall be construed and enforced in accordance with the laws of the State of
Delaware.
 
7.13         Notices.  All notices or other communications by a Participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
 


9

--------------------------------------------------------------------------------




7.14         Conditions To Issuance of Shares.  The Company shall not be
required to issue or deliver any certificate or certificates for shares of
Common Stock purchased upon the exercise of Options prior to fulfillment of all
the following conditions:
 
(a)           The admission of such shares to listing on all stock exchanges, if
any, on which is then listed; and
 
(b)           The completion of any registration or other qualification of such
shares under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and
 
(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and
 
(d)           The payment to the Company of all amounts which it is required to
withhold under federal, state or local law upon exercise of the Option; and
 
(e)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may from time to time establish for reasons
of administrative convenience. 
 
7.15         Equal Rights and Privileges.  All Eligible Employees of the Company
(or of any Designated Subsidiary) will have equal rights and privileges under
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 of the Code or applicable Treasury Regulations
thereunder.  Any provision of the Plan that is inconsistent with Section 423 or
applicable Treasury Regulations thereunder will, without further act or
amendment by the Company, the Board or the Administrator, be reformed to comply
with the equal rights and privileges requirement of Section 423 or applicable
Treasury Regulations thereunder.
 
7.16         Electronic Forms.  To the extent permitted by applicable state law
and in the discretion of the Administrator, an Eligible Employee may submit any
form or notice as set forth herein by means of an electronic form approved by
the Administrator.  Before the commencement of an Offering Period, the
Administrator shall prescribe the time limits within which any such electronic
form shall be submitted to the Administrator with respect to such Offering
Period in order to be a valid election.




10